Title: From George Washington to James Wilkinson, 2 November 1779
From: Washington, George
To: Wilkinson, James


        
          Sir
          Head Qrs West-point 2d Novr 1779
        
        I am informed that Very little of the uniform clothing has as yet got to the place of distribution. The advanced season of the year makes it absolutely necessary to employ such further measures as you may judge effectual to facilitate its arrival.
        There are at present a number of matters which claim your personal attention at camp. Besides the general distribution which should take place as soon as possible the pressing wants of the army call for an equal division of such blankets shoes &ca as are now in store. These and other objects of your department which will occur to your self renders your immediate presence here indispensible. I shall expect you after receipt of this letter and am &c.
      